DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examination Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Applicant’s specification lacks a description of the limitations of claim 3 “the apparatus is configured to extract power from the segment of the HV transmission line.” 

Drawings
The drawings were received on February 16, 2021.  These drawings are acceptable.

Claim Objections
Claim 22 and 23 are objected to because of the following informalities: 
Claim 22, line 5, “the High voltage transmission line”, should be change to - - the high voltage transmission line - -.
Claim 23, lines 1-2, “fault current to the modular FACTS based IIUs”, should be change to - - fault current to [[the]] a modular FACTS based IIUs - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regard to claim 7, recite the limitation “the fault current protection module is disposed at a top level of the apparatus and the one or more pull out modules are disposed at a bottom level of the apparatus” and with regard to claim 17, recite the limitation “a top level of the impedance injection module and the one or more pull out modules are disposed at a bottom level of the impedance injection module” which is a relative term which renders the claim indefinite. The terms “top level” and “bottom level” are not defined by the claim, and the specification does not provide a clear definition for terms “top level” and “bottom level”. Clarification is required.
For purposes of the examination, the limitation of claim 7 has been interpreted as “the fault current protection module is disposed on the top of the apparatus and the one or more pull out modules are disposed on the bottom of the apparatus” and with regard to claim 17, recite the limitation “on the top of the impedance injection module and the one or more pull out modules are disposed on the bottom of the impedance injection module”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 8, 11 – 18, and 21 – 25 are rejected under 35 U.S.C. 102 (a)(1) and 35 U.S.C. 102 (a)(2) as being anticipated by Inam (US 2019/0006835 A1).

With regard to claim 1, Inam teaches an apparatus (401, 501, 601 – Fig. 7, Fig. 9) for injecting impedance (Abstract 9-12) into a high voltage (HV) transmission line (105 – Fig. 7) of a power grid system (700 – Fig. 7), the apparatus (401, 501, 601 – Fig. 7, Fig. 9) comprising:
a plurality of modular flexible alternating current transmission systems (FACTS) ((401 or 501)-1, (401 or 501)-2 – Fig. 7) ([0007] line 9) based impedance injection units (IIUs) (601-1, (401 or 501)-1; 601-2, (401 or 501)-2 – Fig. 7), each modular FACTS ((401 or 501)-1, (401 or 501)-2 – Fig. 7) based IIU without fault current protection (see 501 – Fig. 5) ([0019] lines 1-4) (claim 1, lines 3-4); and
a fault current protection module (601-1, 601-2 – Fig. 7) external to the modular FACTS ((401 or 501)-1, (401 or 501)-2 – Fig. 7) based IIUs ([0019] lines 1-4), wherein the fault current protection module (601-1, 601-2 – Fig. 7) is coupled to the modular FACTS ((401 or 501)-1, (401 or 501)-2 – Fig. 7) based IIUs (601-1, (401 or 501)-1; 601-2, (401 or 501)-2 – Fig. 7) to provide fault current protection to the modular FACTS based IIUs ((401 or 501)-1, (401 or 501)-2 – Fig. 7) of the apparatus (401, 501, 601 – Fig. 7, Fig. 9) ([0029] lines 1-16).
With regard to claim 2, Inam teaches all the limitations of claim 1, and further teaches the apparatus (401, 501, 601 – Fig. 7, Fig. 9) is attached to a segment of the HV transmission line (105 – Fig. 7) of the grid power system (700 – Fig. 7).
With regard to claim 3, Inam teaches all the limitations of claim 2, and further teaches the apparatus (401, 501, 601 – Fig. 7, Fig. 9) is configured to extract power from the segment of the HV transmission line (implicit, see [0004] lines 1-4).
With regard to claim 4, Inam teaches all the limitations of claim 1, and further teaches the plurality of modular FACTS based IIUs ((401 or 501)-1, (401 or 501)-2 – Fig. 7) comprises a first group of series-connected modular FACTS based IIUs (401-111 to 401-113, 401-121 to 401-123, 401-131 to 401-133 – Fig. 9) and a second group of series-connected modular FACTS based IIUs (401-211 to 401-213, 401-221 to 401-223, 401-231 to 401-233 – Fig. 9) interconnected in a series-parallel connection with the first group of series-connected modular FACTS based IIUs (see Fig. 9)([0021] lines 1-2), and
the fault current protection module (601-1, 601-2 – Fig. 9) is coupled in parallel with the first group of series-connected modular FACTS based IIUs (401-111 to 401-113, 401-121 to 401-123, 401-131 to 401-133 – Fig. 9) and the second group of series-connected modular FACTS based IIUs (401-211 to 401-213, 401-221 to 401-223, 401-231 to 401-233 – Fig. 9).
With regard to claim 5, Inam teaches all the limitations of claim 1, and further teaches one or more pull out modules ([0030] line 6), each pull out module including at least two parallel-connected modular FACTS based IIUs from the plurality of modular FACTS based IIUs ([0030] lines 6-16, “the modular TCSC 401 and SSSC 501 makes arranging a plurality of these standardized FACTS modules in parallel or in series with a single external FCPM 601 module to handle power transfer requirements of the power grid, reducing the cost and efficiency of such implementation”).
With regard to claim 6, Inam teaches all the limitations of claim 5, and further teaches the one or more pull out modules are series-connected with one another ([0030] lines 6-16), and each pull out module is individually disengageable or disconnectable ([0035] lines 1-11).
With regard to claim 7, Inam teaches all the limitations of claim 5, and further teaches the fault current protection module (601-1, 601-2 – Fig. 7) is disposed on the top of the apparatus (401, 501, 601 – Fig. 7, Fig. 9) and the one or more pull out modules ((401 or 501)-1, (401 or 501)-2 – Fig. 7) are disposed on the bottom of the apparatus (401, 501, 601 – Fig. 7, Fig. 9).
With regard to claim 8, Inam teaches all the limitations of claim 1, and further teaches the plurality of modular FACTS based IIUs (401 or 501)-1, (401 or 501)-2 – Fig. 7) comprise static synchronous series compensators (SSSCs), thyristor controlled series compensators (TCSCs) ([0007] lines 1-4 and 9-10).
With regard to claim 11, Inam teaches all the limitations of claim 1, and further teaches the fault current protection module (600; 601-1, 601-2 – Fig. 6; Fig. 7) ([0029] lines 1-16) comprises:
a metal oxide varistor (203 – Fig. 6) configured to handle surges and transients ([0029] lines 4-5),
a current limiting inductor (204 – Fig. 6),
a triggered gap (205 – Fig. 6) connected in series with the current limiting inductor (204 – Fig. 6),
a bypass switch (206 – Fig. 6) configured to handle short circuits and ground short conditions ([0029] lines 7-8), the bypass switching (206 – Fig. 6) being connected in parallel with the triggered gap (205 – Fig. 6), and
a recloser switch (302 – Fig. 6) configured to isolate the plurality of modular FACTS based IIUs from the HV transmission line ([0029] lines 8-9, [0036] lines 12-19), the recloser switch (302 – Fig. 6) being connected in parallel with the metal oxide varistor recloser switch (203 – Fig. 6).
With regard to claim 12, Inam teaches a power grid system (700 – Fig. 7), comprising:
a plurality of impedance injection modules (401, 501, 601 – Fig. 7, Fig. 9) (Abstract 9-12) distributed on a power transmission line (105 – Fig. 7), each impedance injection module comprising:
a plurality of modular flexible alternating current transmission systems (FACTS) ((401 or 501)-1, (401 or 501)-2 – Fig. 7) ([0007] line 9) based impedance injection units (IIUs) (601-1, (401 or 501)-1; 601-2, (401 or 501)-2 – Fig. 7), each modular FACTS ((401 or 501)-1, (401 or 501)-2 – Fig. 7) based IIU without fault current protection (see 501 – Fig. 5) ([0019] lines 1-4) (claim 1, lines 3-4); and
a fault current protection module (601-1, 601-2 – Fig. 7) external to the modular FACTS ((401 or 501)-1, (401 or 501)-2 – Fig. 7) based IIUs, wherein the fault current protection module (601-1, 601-2 – Fig. 7) is coupled to the modular FACTS ((401 or 501)-1, (401 or 501)-2 – Fig. 7) based IIUs to provide fault current protection to the modular FACTS ((401 or 501)-1, (401 or 501)-2 – Fig. 7) based IIUs  ([0029] lines 1-16).
With regard to claim 13, Inam teaches all the limitations of claim 12, and further teaches the plurality of modular FACTS ((401 or 501)-1, (401 or 501)-2 – Fig. 7) based IIUs comprises a first group of series-connected modular FACTS based IIUs (401-111 to 401-113, 401-121 to 401-123, 401-131 to 401-133 – Fig. 9) and a second group of series-connected modular FACTS based IIUs (401-211 to 401-213, 401-221 to 401-223, 401-231 to 401-233 – Fig. 9) interconnected in a series-parallel connection with the first group of series-connected modular FACTS based IIUs (see Fig. 9)([0021] lines 1-3), and
the fault current protection module (601-1, 601-2 – Fig. 9) is coupled in parallel with the first group of series-connected modular FACTS based IIUs (401-111 to 401-113, 401-121 to 401-123, 401-131 to 401-133 – Fig. 9) and the second group of series-connected modular FACTS based IIUs (401-211 to 401-213, 401-221 to 401-223, 401-231 to 401-233 – Fig. 9).
With regard to claim 14, Inam teaches all the limitations of claim 12, and further teaches the plurality of FACTS based IIUs (401-111 to 401-113, 401-121 to 401-123, 401-131 to 401-133 – Fig. 9) (401-211 to 401-213, 401-221 to 401-223, 401-231 to 401-233 – Fig. 9) are connected in a series-parallel configuration ([0021] lines 1-3), with the fault current protection module (601-1, 601-2 – Fig. 9) being connected in parallel to the plurality of FACTS based IIUs (401-111 to 401-113, 401-121 to 401-123, 401-131 to 401-133 – Fig. 9) (401-211 to 401-213, 401-221 to 401-223, 401-231 to 401-233 – Fig. 9).
With regard to claim 15, Inam teaches all the limitations of claim 12, and further teaches each impedance injection module (401, 501, 601 – Fig. 7, Fig. 9) further comprises one or more pull out modules ([0030] lines 6-16; [0035] lines 1-11), each pull out module including at least two parallel-connected modular FACTS based IIUs from the plurality of modular FACTS based IIUs ([0030] lines 6-16, “the modular TCSC 401 and SSSC 501 makes arranging a plurality of these standardized FACTS modules in parallel or in series with a single external FCPM 601 module to handle power transfer requirements of the power grid, reducing the cost and efficiency of such implementation”).
With regard to claim 16, Inam teaches all the limitations of claim 15, and further teaches the one or more pull out modules are series-connected with one another ([0030] lines 6-16), and each pull out module is individually disengageable or disconnectable ([0035] lines 1-11).
With regard to claim 17, Inam teaches all the limitations of claim 13, and further teaches the fault current protection module (601-1, 601-2 – Fig. 7) is disposed on the top of the impedance injection module (401, 501, 601 – Fig. 7, Fig. 9) and the one or more pull out modules ((401 or 501)-1, (401 or 501)-2 – Fig. 7) are disposed on the bottom of the impedance injection module (401, 501, 601 – Fig. 7, Fig. 9).
With regard to claim 18, Inam teaches all the limitations of claim 12, and further teaches the plurality of modular FACTS based IIUs (401 or 501)-1, (401 or 501)-2 – Fig. 7) comprise static synchronous series compensators (SSSCs), thyristor controlled series compensators (TCSCs) ([0007] lines 1-4 and 9-10).
With regard to claim 21, Inam teaches all the limitations of claim 12, and further teaches the fault current protection module (600; 601-1, 601-2 – Fig. 6; Fig. 7) ([0029] lines 1-16) comprises:
a metal oxide varistor (203 – Fig. 6) configured to handle surges and transients ([0029] lines 4-5),
a current limiting inductor (204 – Fig. 6),
a triggered gap (205 – Fig. 6) connected in series with the current limiting inductor (204 – Fig. 6),
a bypass switch (206 – Fig. 6) configured to handle short circuits and ground short conditions ([0029] lines 7-8), the bypass switching (206 – Fig. 6) being connected in parallel with the triggered gap (205 – Fig. 6), and
a recloser switch (302 – Fig. 6) configured to isolate the plurality of modular FACTS based IIUs from the HV transmission line ([0029] lines 8-9, [0036] lines 12-19), the recloser switch (302 – Fig. 6) being connected in parallel with the metal oxide varistor recloser switch (203 – Fig. 6).
With regard to claim 22, Inam teaches a method of providing fault current protection (601-1, 601-2 – Fig. 7) to a plurality of distributed impedance injection modules (IIM)s (401, 501, 601 – Fig. 7, Fig. 9) (Abstract 9-12), the method comprising:
distributing the plurality of IIMs (401, 501, 601 – Fig. 7, Fig. 9), each IIM, comprising a plurality of impedance injection units (IIU)s (601-1, (401 or 501)-1; 601-2, (401 or 501)-2 – Fig. 7) without fault current protection (see 501 – Fig. 5) ([0019] lines 1-4) (claim 1, lines 3-4), connected and coupled to a segment of the high voltage transmission line (105 – Fig. 7) for control of power flow and disturbance at a local region of the HV transmission line (105 – Fig. 7) (Abstract, lines 5-6 and 9-12 );
inter-connecting, the plurality of IIUs (401-111 to 401-113, 401-121 to 401-123, 401-131 to 401-133 – Fig. 9) (401-211 to 401-213, 401-221 to 401-223, 401-231 to 401-233 – Fig. 9) without fault current protection, in each IIM in series, parallel or series-parallel configuration (see Fig. 9);
connecting a fault current protection module (601-1, 601-2 – Fig. 9) in parallel with the plurality of interconnected IIUs (401-111 to 401-113, 401-121 to 401-123, 401-131 to 401-133 – Fig. 9) (401-211 to 401-213, 401-221 to 401-223, 401-231 to 401-233 – Fig. 9) in each IIM; and
providing fault current protection to the plurality of inter-connected IIUs (401-111 to 401-113, 401-121 to 401-123, 401-131 to 401-133 – Fig. 9) (401-211 to 401-213, 401-221 to 401-223, 401-231 to 401-233 – Fig. 9) in each IIM ([0029] lines 1-16).
With regard to claim 23, Inam teaches all the limitations of claim 22, and further teaches providing protection from fault current to a modular FACTS based IIUs (401-111 to 401-113, 401-121 to 401-123, 401-131 to 401-133 – Fig. 9) (401-211 to 401-213, 401-221 to 401-223, 401-231 to 401-233 – Fig. 9) and any other electronic circuits of the IIM is by the parallel connected fault current module (601-1, 601-2 – Fig. 9), connected in parallel to the modular FACTS based IIUs (401-111 to 401-113, 401-121 to 401-123, 401-131 to 401-133 – Fig. 9) (401-211 to 401-213, 401-221 to 401-223, 401-231 to 401-233 – Fig. 9) and any other electronic circuits of the IIM (401, 501, 601 – Fig. 7, Fig. 9).
With regard to claim 24, Inam teaches all the limitations of claim 23, and further teaches the fault current module (600; 601-1, 601-2 – Fig. 6; Fig. 7) ([0029] lines 1-16) comprises:
a metal oxide varistor (203 – Fig. 6),
a current limiting inductor (204 – Fig. 6),
a triggered gap (205 – Fig. 6) connected in series with the current limiting inductor (204 – Fig. 6),
a bypass switch (206 – Fig. 6) connected in parallel with the triggered gap (205 – Fig. 6), and
a recloser switch (302 – Fig. 6) connected in parallel with the metal oxide varistor (203 – Fig. 6).
With regard to claim 25, Inam teaches all the limitations of claim 22, and further teaches providing protection to the modular FACTS (401-111 to 401-113, 401-121 to 401-123, 401-131 to 401-133 – Fig. 9) (401-211 to 401-213, 401-221 to 401-223, 401-231 to 401-233 – Fig. 9) based IIUs and any other electronic circuits of the IIM (401, 501, 601 – Fig. 7, Fig. 9) from fault current due to short duration faults is by diverting the current away using from sensitive electronic components/devices using varistors in the fault current protection module (600; 601-1, 601-2 – Fig. 6; Fig. 7) ([0029] lines 4-5; claim 11, lines 1-3); and
providing protection to the modular FACTS based IIUs (401-111 to 401-113, 401-121 to 401-123, 401-131 to 401-133 – Fig. 9) (401-211 to 401-213, 401-221 to 401-223, 401-231 to 401-233 – Fig. 9) and any other electronic circuits of the IIM (401, 501, 601 – Fig. 7, Fig. 9) from fault current due to longer duration faults is by use of electromechanical contactors and vacuum interrupters ([0006] lines 8-12; [0008] lines 2-8).

Allowable Subject Matter
Claim(s) 9 – 10 and 19 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter: 
With regard to claim 9, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “the plurality of modular FACTS based IIUs comprise transformerless static synchronous series compensators (TL-SSSCs), each TL-SSSC comprising a plurality of FACTS based switch units and a capacitor connected in parallel with the FACTS based switch units.”
Claim(s) 10 is allowed by dependence on claim 9.

With regard to claim 19, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “the plurality of modular FACTS based IIUs comprise transformerless static synchronous series compensators (TL-SSSCs), each TL-SSSC comprising a plurality of FACTS based switch units and a capacitor connected in parallel with the FACTS based switch units.”
Claim(s) 20 is allowed by dependence on claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Inam (US 10,666,038 B2) teaches a flexible AC transmission system (FACTS) enabling distributed controls is a requirement for power transmission and distribution, to improve line balancing and distribution efficiency. These FACTS devices are electronic circuits that vary in the type of services they provide. All FACTS devices have internal circuitry to handle fault currents. Most of these circuits are unique in design for each manufacturer, which make these FACTS devices non-modular, non-interchangeable, expensive and heavy. One of the most versatile FACTS device is the static synchronous series compensator (SSSC), which is used to inject impedance into the transmission lines to change the power flow characteristics. The addition of integrated fault current handling circuitry makes the SSSC and similar FACTS devices unwieldy, heavy, and not a viable solution for distributed control. What is disclosed are modifications to FACTS devices that move the fault current protection external to the FACTS device and make them modular and re-usable.
Iman (US 11,309,701 B2) a system for providing fault current protection for a power transmission and distribution system having a plurality of high-voltage (HV) transmission lines, the system for providing fault current protection comprising: the plurality of interconnected flexible alternating current transmission systems (FACTS) devices configured as a plurality of impedance injection modules distributed over the HV transmission lines, the impedance injection modules being without fault current protection, each impedance injection module being coupled to an HV transmission line; a plurality of external fault current protection modules; and a plurality of communication modules; each communication module enables an impedance injection module to communicate with an external fault current protection module; each external fault current protection module being connected in parallel across one or more impedance injection modules to provide a coordinated fault current protection to one or more interconnected FACTS devices.
Inam (US 2019/0237971 A1) teaches a modular power flow control system is described for optimizing power flow control in a multi-phase power transmission system. FIG. 3 depicts a power flow control system 30a in an embodiment of the present invention. Power flow control system 30a may be described as a bank of transformerless static synchronous series converters (TL-SSSC), described herein as transformerless converters, each in the form of an impedance injection module 10 that injects a pre-determined (controllable) waveform onto a phase of a power transmission system wherein the waveform is synchronous with the line current, and wherein the transformerless converter comprises stationary (static, non-moving or non-rotating) equipment, and also comprises components connected in series with the line.
Farahani (US 2019/0260189 A1) teaches a containerized power flow control system is described, for attachment to a power transmission line or substation. The system includes at least one container that is transportable by road, rail, sea or air. A plurality of identical impedance injection modules is operable while mounted in the container, wherein each of the modules is configurable to inject a pre-determined power control waveform into the power line. FIG. 3, teaches each of the impedance injection modules 32 may be a transformerless static synchronous series converter (TL-SSSC).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836
							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836